PER CURIAM.
We cannot review the order of the court below refusing to stay the taxation of costs by' the complainant, or its action in fixing the amount of the bond to be given by the defendant upon the appeal. The order is not reviewable, unless upon an appeal from the final decree. There, are no circumstances which authorize us to interfere with the j'udgment of the judge in fixing the amount of the bond. Martin v. Hazard Powder Co., 93 U. S. 302, 23 L. Ed. 885.
As the appeal is from- an interlocutory decree granting an injunction and ordering an accounting, the cause, for all purposes except a review of the injunction below, including the taxation of costs, is unaffected by the appeal, in the absence of an order by that court staying the proceedings. Section 7, Court of Appeals Act June 6, 1900, c. 803, 31 Stat. 660 [U. S. Comp. St. 1901, p. 550].